11/12/2021


IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 21-0414



                               No. DA 21-0414

IN THE MATTER OF

S.S.,

        A Youth in Need of Care.


        ORDER GRANTING MOTION FOR EXTENSION OF TIME


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, S.S., is granted an extension of

time until December 31, 2021 to prepare, serve, and file the Opening Brief.

        No further extensions will be granted.




                                                                        Electronically signed by:
                                                        Grant of Extension of Mike
                                                                              Time McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November
                                                                           PAGE 1 12 2021